Title: From George Washington to Michael Hillegas, 11 June 1779
From: Washington, George
To: Hillegas, Michael


        
          sir
          Smith’s in the Clove [N.Y.] June 11: 1779
        
        Some time since His Excellency the president of Congress did me the Honor to inform me, that Congress had passed an Act authorising the public Treasurer to pay to my order any sum of hard money not exceeding 2000 Guineas for the purposes of secret services. This I think was the substance of his Letter as well as I can recollect it, for I have not my papers with me. As I have now occasion for part—and a favourable opportunity offers, I request that you will be pleased to deliver to Major Des Epiniers Five hundred Guineas who will convey them to me—and whose receipt will be good for the same. I have the Honor to be Sir Yr Most Obed. st
        
          G.W.
        
      